Citation Nr: 0031231	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for arthritis of the 
hands, hips, and left shoulder.

4.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated at 10 percent.

5.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


REMAND

A preliminary review of the record reveals that additional 
development by the RO is necessary before the Board may 
proceed further with appellate review.  In the course of this 
appeal, the laws pertaining to well-grounded claims were 
eliminated and new provisions enacted which require VA to 
provide the veteran with assistance in developing his claims.  
See Veterans Claims Assistance Act of 2000, Pub. L. No 106-
475, 114 Stat. 2096 (2000).  In view of the foregoing, it is 
the Board's opinion that this case should be returned to the 
RO to ensure compliance with the Veterans Claims Assistance 
Act of 2000 prior to any further appellate review.  
Specifically, the RO must, at the very least, afford the 
veteran VA examinations and obtain additional VA treatment 
records and identified private records.  However, the RO is 
requested to review the entire file and undertake any 
development necessary to comply with the Veterans Claims 
Assistance Act of 2000.

A. PTSD and Bipolar Disorder

The veteran's service medical records show that he was 
assessed with depressive reaction with possible destructive 
tendencies in January 1983.  An examination of April 1985 
noted him to be well adjusted psychiatrically and a Medical 
Board examination the following month made no relevant 
findings.

Records from Carteret General Hospital dated March 1988, July 
1990, and July 1996 noted a history of post-traumatic stress 
syndrome and depression.  Records from Colonial Hospital show 
that the veteran was hospitalized from March to April 1994 
with a diagnosis of major depression, single episode, severe, 
with psychotic features, and polysubstance dependence, in 
remission.

Treatment records from the Naval Hospital show that the 
veteran was followed for depression from April 1994 through 
November 1997 and was prescribed Prozac and Lithium.  He was 
subsequently diagnosed with bipolar disorder and a prior 
history of PTSD was also noted.

Treatment records from Charles D. Godwin, M.D., show that the 
veteran was prescribed medication from January 1997 through 
March 1998 due to a diagnosis of bipolar disorder.  An 
undated psychiatric evaluation performed by Dr. Godwin 
diagnosed the veteran with bipolar affective disorder with 
chronic PTSD.  During a December 1997 psychological 
evaluation performed by Pat R. Robbins, M.A., M.S., the 
results of the Minnesota Multiphasic Personality Inventory-2 
were marginally valid but there was a strong suggestion of 
PTSD.  The results suggested a clinical diagnosis of bipolar 
disorder or schizophrenic disorder.

During a VA psychological evaluation performed in March 1998, 
the veteran related that he was sent to Egypt in 1981 or 1982 
as support for the 82nd Airborne Division.  He was part of a 
13 man detachment that was ambushed by the enemy.  Two 
Americans were injured and he killed three of the enemy at 
close range.  He also claimed that he recovered the corpses 
of several hundred dead Americans from Guyana after the 
Jonestown suicide.  In addition, he attempted to kill his 
platoon sergeant in the early 1980's and was misdiagnosed as 
an alcoholic.  As a child, he had alcoholic, mentally ill, 
and abusive parents.  His mother attempted to kill him on 
several occasions.

The veteran was administered several psychological tests and 
the results failed to confirm a diagnosis of PTSD, but rather 
likely bipolar affective disorder.  Some results were 
unreliable due to the veteran's overendorsement of 
psychopathology.  The veteran's presentation and demeanor 
failed to show significant alteration of mood, affect, or 
agitation level when speaking of the alleged traumatic 
events.  The examiner noted that the two alleged events in 
service were highly specific and secretive and should be 
reviewed to confirm their veracity.  The veteran was 
diagnosed with bipolar disorder, alcohol dependence, and 
personality disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2000).

As detailed in the aforementioned evidence, the veteran has 
received substantial treatment for bipolar disorder and 
depression.  In addition, several of the treatment records 
refer to a history of PTSD and the evaluation by Dr. Godwin 
diagnosed the veteran with chronic PTSD.  However, none of 
the veteran's claimed stressors have been verified and much 
information relied upon by medical professionals appears to 
have been provided by the veteran.  Therefore, the Board 
believes that it would be helpful for the RO to attempt 
verification of the veteran's stressors and for the veteran 
to undergo a VA examination to determine the nature and 
etiology of his psychiatric disability.

B. Arthritis and Patellofemoral Syndrome

The veteran's service medical records contain no findings or 
diagnosis of arthritis.  Treatment records from the Naval 
Hospital include findings of arthritis of the fingers, hands, 
and feet from May 1991 through March 1995 and the veteran was 
assessed with rheumatoid arthritis in September 1997.

During an evaluation performed by David D. Fraser, M.D., in 
July 1997, the veteran complained of chronic joint pain, 
worse in his hands.  The physical examination found obvious 
degenerative disease with deformities, Heberden's nodes, and 
several flexor tendon nodules.  The impression was 
degenerative joint disease complicated by trigger fingers.  
In October 1997, the veteran returned with the complaint that 
his whole body was hurting.  The examination found 
degenerative changes of erosive osteoarthritis with flexor 
tendon nodules.  An x-ray revealed bilateral hand erosive 
osteoarthritis and erosions of several of the 
metacarpophalangeal joints.

During a VA examination in March 1998, the veteran reported 
bilateral hip pain, hand stiffness, left shoulder pain, and 
bilateral foot pain.  The x-ray reports confirmed 
degenerative joint disease of the bilateral hips, bilateral 
hands, left shoulder and bilateral feet.

As to the veteran's bilateral knee patellofemoral syndrome, a 
July 1997 evaluation performed by Dr. Fraser included 
objective findings of slight degenerative changes, some 
anterior knee pain, and patellar compression.  The impression 
was degenerative joint disease complicated by trigger 
fingers.  In October 1997, the physical examination found 
degenerative changes of erosive osteoarthritis and the 
veteran was diagnosed with knee arthritis.

Treatment records from the Naval Hospital also recorded 
occasional complaints of knee pain in 1997 and 1998.  During 
a VA examination in March 1998, both knees had an essentially 
full range of motion, intact ligaments, and no joint line 
pain.  There was pain with flexion of the patella with 
possible effusion under the left patella.  The x-ray report 
confirmed degenerative joint disease of the knees.  The 
veteran was assessed with left knee patellofemoral syndrome 
with degenerative joint disease and right knee pain with 
degenerative joint disease.

Accordingly, the Board believes that it would be helpful to 
afford the veteran a complete orthopedic examination to 
determine the nature and etiology of his claimed arthritis 
and to determine the severity of his bilateral knee 
disability.  Therefore, this case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all private medical records and military 
hospital records pertaining to the 
treatment of the veteran.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
orthopedic examination to evaluate the 
veteran's multiple joint arthritis and 
bilateral knee disability.  Since it is 
important "that each disability be viewed 
in relation to its history," 38 C.F.R. 
§ 4.1 (2000), the examiner must be 
provided with the veteran's claims file.  
The examiner is requested to review all 
pertinent records in the claims file, 
including the service medical records, 
and the medical opinions of all private 
physicians.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature, severity, and 
manifestations of the veteran's arthritis 
and bilateral knee disability.  In so 
doing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current arthritis 
is related to the veteran's period of 
active service.  In addition, the 
examiner should offer an opinion as to 
whether the veteran's arthritis is 
related to his service-connected 
bilateral knee disability.  The opinions 
must be supported by a written rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  The RO 
should request the veteran's 
representative to assist the veteran in 
completing the stressor development 
letter.

5.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

6.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

7.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
PTSD subscales.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also determine if the 
veteran suffers from an acquired 
psychiatric disability, to include 
depression and bipolar disorder.  The 
examiner should offer an opinion as to 
whether it is as likely as not that such 
a disability is related to active 
service.  Since it is important that 
"each disability be viewed in relation to 
its history"  38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

8.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development has been completed.  In 
particular, the RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

9.  When the above development has been 
completed, the case should again be 
reviewed by the RO and a rating decision 
prepared.  The RO should consider the 
possibility of separate ratings for 
instability and arthritis of the knees, 
if the VA examination contains such 
findings.  The rating decision should 
address the revised criteria for PTSD, as 
well as the holdings of Cohen v. Brown, 
10 Vet. App. 128 (1997) and Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The RO 
also is requested to review the entire 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  The veteran 
should then be afforded the appropriate 
length of time in which to respond before 
the claims file is returned to the Board 
for appellate review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


- 10 -


